DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I: FIGS. 1-12E in the reply filed on 4/12/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the following:
the ball bearing arranged to be captured in a first of the pair of locking grooves by the plunger in the locked state when the handle assembly is in the stowed position, and

It unclear whether the locked state is the first pair of grooves or second pair of grooves or both and if there are two different ball bearings that fit into these two grooves. For the purposes of practicing compact prosecution, Examiner interprets the claim in the following –the ball bearing arranged to be captured in a second of the pair of locking grooves by the plunger in the unlocked state when the handle assembly is in the use position—.
Claims 4-12 are rejected as being dependent upon a rejected base claim (3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fejt (WO 2017194038 A1), herein referred to as Fejt, in view of Sebastian (US 7039971 B2), herein referred to as Sebastian.
Regarding claim 1, Fejt discloses a patient transport apparatus for transporting a patient, the patient transport apparatus comprising: a support structure comprising a base (lower frame 13), a frame (height adjustable upper frame 2), and a patient support surface (rest area 1) to support the patient; wheels (wheels 12) coupled to the base to facilitate movement of the support structure; a handle assembly (handle 3) coupled to the frame and comprising a handle to be manipulated by a user to manually move the support structure, the handle assembly further comprising a handle extension (guide profile 4) supporting the handle, wherein the handle  
Regarding claim 2, Fejt (in view of Sebastian) teaches the locking device comprises a base member (Sebastian, post 2) fixed to the frame, the base member having a pair of locking grooves (Sebastian, annular groove 22 and axial groove 62).
Regarding claim 13, Fejt (in view of Sebastian) teaches the handle assembly is moveable between the stowed position and the use position by rotating the handle extension when the one or more locking elements are in the unlocked state. Examiner notes Sebastian teaches handle is rotatable between the retracted and upright positions when the knob 60 is pulled which retracts the bolt 7 from circular opening 33.
Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and of claim 3 was rewritten to overcome the rejection under 35 U.S.C. §112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses cots, stretchers, and beds relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Fejt and Sebastian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/4/2021